Citation Nr: 0944908	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified before a decision review officer (DRO) 
at an October 2006 DRO hearing at the Cleveland, Ohio RO.  A 
transcript of the hearing is of record and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to a compensable rating for bilateral hearing 
loss.

The Board notes that a November 2008 private audiogram has 
not been interpreted, and the Board may not draw a medical 
conclusion based on its own interpretation of the audiogram.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  In addition, it is 
unclear whether the private examiner, in determining a word 
recognition score, used the required Maryland CNC controlled 
speech discrimination test.  If the examiner did use the 
Maryland CNC, the Veteran's scores need to be provided.  The 
report indicates that the Veteran's hearing has potentially 
increased in severity.  As such, the Board finds that a new 
examination is necessary to determine the current severity of 
the Veteran's service-connected bilateral hearing loss. 

The Veteran is service-connected for bilateral hearing loss, 
currently evaluated as noncompensable.  In the January 2006 
rating decision, the RO relied on a December 2005 C&P 
examination in assigning the Veteran's noncompensable 
evaluation for bilateral hearing loss.  Subsequently, the 
Veteran has been afforded numerous audiological assessments, 
including the above mentioned private examination.  These 
audiological assessments indicate that the Veteran's hearing 
loss may have increased in severity since his last C&P 
examination.  Therefore, a new C&P examination is warranted 
with regard to the issue of entitlement to an increased 
rating for bilateral hearing loss.  See VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected 
bilateral hearing loss.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

Additionally, please provide an 
interpretation of the November 2008 
private audiological examination, 
providing the auditory threshold shown, 
in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz .  Determine if the 
Maryland CNC test was used for speech 
recognition, and if so, provide those 
scores.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



